Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 3/31/21 has been entered and fully considered. 
Claims 25-26, 30-33, 35, 37-41, 45-51 remain pending, of which claims 45-46 are withdrawn.
The previous 35 USC 112 rejection of claim 25 has been withdrawn due to the amendment. 

Claim Objections
Claim 49 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and/or cannot depend from any other multiple dependent claims. Currently claim 49 is written as dependent on claim 47, which itself depends from claim 25, and also from claim 26.  See MPEP § 608.01(n).  Accordingly, the claim 47 not been further treated on the merits. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are storage device, claim 25, 47 and locking mechanism in claim 41.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim 39-41, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEST (US 2005/0158701) in view of VUNJAK-NOVAKOVIC (US 2011/0136225) and in view of WIKSWO (US 2014/0356849) and further in view of GEBAUER (US 2016/0319955) and further in view of RUNYON (US 2010/0316446). 
With respect to claim 39, WEST (Fig 1-3), GEBAUER (0039, 0011) and WIKSWO (Fig 40) disclose a plurality of individually controllable incubators but do not explicitly disclose a system that allows withdrawn and insertion of those incubators without affecting the others around.  VUNJAK-NOVAKOVIC discloses the incubator based modular bioreactors (incubators) (0029), and the bioreactor’s environmental modules control temperature, humidity and gas exchange (0045), an individual bioreactor can be separated from others because each has e its own gas/medium exchange chamber and peristaltic pump, the cartridges can be self-sustainable  (0070) and in which the cartridges can be manipulated by removal or returning to the system without disturbing operation in the other cartridges (0030), but does not explicitly disclose a shelving system. RUNYON discloses a shelving system to receive a plurality of bioreactor chambers (incubators) wherein the incubator dimension are identical and comply with a grid, allows for individual connections and control over input and outputs to individual bioreactors (Figure 6, 0110-115). It would have been obvious to one of ordinary skill to modify the incubators of VUNJAK-NOVAKOVIC to include the shelved arrangement of RUNYON because it allows for a self-contained housing of multiple bioreactor chambers that is capable of running automatically and is efficient, inexpensive and handy (0006-9). It is noted that the incubators of claim 25 are not a positively recited portion of this apparatus. Instead the shelving system is claimed as “to receive the plurality of incubators of claim 25”, which is interpreted as merely capable of receiving the claimed incubators. If applicant wishes the limitations of the incubators 
With respect to claim 40, RUNYON discloses data interfaces for each of the reactors (0082). 
With respect to claim 41, RUNYON discloses the bioreactors are fixedly connected together and released by a support container (Figure 4-5, 0108). 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 3/31/21, with respect to claim 25 and its dependents have been fully considered and are persuasive.  The rejection of claims 25-26, 30-33, 35, 37-38, 47-48, 50-51 on 10/6/20 has been withdrawn. 
It is noted that the rejection of claim 39 remains as the incubators of claim 25 are not a positively recited portion of this claim. Instead the shelving system is claimed as “to receive the plurality of incubators of claim 25”, which is interpreted as merely capable of receiving the claimed incubators. If applicant wishes the limitations of the incubators that are indicated as allowable to be considered part of claim 39, it is suggested that applicant positively recite the incubators of claim 25 in the body of the claim.

Allowable Subject Matter
Claims 25-26, 30-33, 35, 37-38, 47-48, 50-51 are allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claim 25 is that the prior art does not teach or fairly suggest a system comprising a plurality of incubators wherein each individual incubator comprises: a lower shell and an upper shell, wherein each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892 for reference that is in applicant’s field of endeavor but does not disclose the allowable elements above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505.  The examiner can normally be reached on M-Th 11-7 EST, Alt. Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        

/William H. Beisner/Primary Examiner, Art Unit 1799